Exhibit 99.1 News Release FOR IMMEDIATE RELEASE Wednesday, Sept. 3, 2008 Gannett acquires a majority stake in CareerBuilder from Tribune Company McLEAN, VA and CHICAGO, IL – Gannett and Tribune Company announced today that Gannett has acquired an additional 10 percent stake in CareerBuilder from Tribune for $135 million. The acquisition gives Gannett a 50.8 percent controlling interest in CareerBuilder, the U.S.’s largest online job site. “CareerBuilder is a terrific company, with great growth potential that just keeps delivering more for Gannett and our partners,” said Craig Dubow, chairman, president and chief executive officer of Gannett Co., Inc. (NYSE: GCI). “We were delighted when the opportunity arose to acquire more of the company while maintaining a good, solid relationship with our partners. “We are committed to CareerBuilder and want the team there to continue to do what they do best: grow the company, bring in revenues and deliver the best customer service in the jobs space. We don’t expect any major changes,” Dubow said. “This transaction offers us an excellent opportunity to monetize some of the value CareerBuilder has built over the years, while enabling us to maintain a significant stake in a great online property,” said Sam Zell, Tribune’s chairman and chief executive officer. Tribune now owns 30.8 percent of CareerBuilder; The McClatchy Company (NYSE: MNI) continues to own 14.4 percent; and Microsoft Corp. (Nasdaq: MSFT) continues to own 4 percent. Under the new ownership agreement, Gannett has three seats on the six-seat CareerBuilder board of directors.
